Citation Nr: 1827188	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  17-25 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable initial rating for medial nasal pterygium of the right eye, status post pterygium excision without recurrence, also claimed as bilateral poor vision.


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney



ATTORNEY FOR THE BOARD

M. J. In, Counsel



INTRODUCTION

The Veteran served on active duty from June 1960 to May 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2015 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

A January 2010 rating decision denied service connection for bilateral poor vision, claimed as vision loss problems.

In a February 2013 decision, the Board issued a decision that denied service connection for a right flank/shoulder disorder and for a bilateral vision disorder.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision issued in March 2014, the Court affirmed the portion of the Board decision that denied service connection for a right flank/shoulder disorder and vacated and remanded the portion of the Board decision that denied service connection for a bilateral vision disorder.

In November 2014, the Board, remanded the issue of entitlement to service connection for a bilateral vision disorder in April 2017, for development consistent the Court's March 2014 Memorandum Decision.  

Subsequently, in the August 2015 rating decision, service connection for medial nasal pterygium of the right eye, status post pterygium excision without recurrence, also claimed as bilateral poor vision, was granted with a noncompensable rating effective October 5, 2009.  The Veteran filed a timely notice of disagreement as to the initial rating assigned for the service-connected medial nasal pterygium of the right eye, status post pterygium excision without recurrence, and the present appeal ensued.

The Board, most recently, remanded the issue of entitlement to service connection for bilateral vision disorder in April 2017.  This appeal has not yet been certified to the Board for appellate action and is accordingly not yet ripe for action by the Board.  Delay is needed to ensure that the Veteran is afforded full due process in the matter.  See 38 C.F.R. § 3.103; Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (Due Process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed.Cir.2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015) (regulatory requirement of notice in § 1.525(d) can only sensibly be construed to require that the notice to counsel be timely, which requires, at a minimum, notice before the expressly stated deadline has passed).  The issue of entitlement to service connection for a left eye poor vision, claimed as bilateral poor vision will be the subject of a later Board decision as appropriate.

In December 2017, the Veteran, through his representative, submitted additional evidence in support of the current claim.  A waiver of RO jurisdiction accompanied the additional evidence that the Veteran submitted. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c)(7).  38 U.S.C. § 7107(a)(2) (2014).


FINDING OF FACT

The Veteran's medial nasal pterygium of the right eye status post pterygium excision without recurrence is productive of recurrent nasal pterygium and  conjunctivitis, active with objective findings.


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent, but no higher, for medial nasal pterygium of the right eye, status post pterygium excision without recurrence have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.118, Diagnostic Codes 6034-6066 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a November 2015 written statement, the Veteran's representative argues that a VA examination conducted in April 2015 is not adequate because the examiner failed to address the etiology of bilateral blepharitis and pseudophakia, and the claimed secondary relationship between any diagnosed eye disorder and the service-connected right eye pterygium.  However, this argument goes to the question of whether the Veteran is entitled to service connection for bilateral vision disorder.  As noted above, the issue of service connection for bilateral vision disorder is still pending at the RO.  However, the April 2015 VA examination is adequate to decide the claim currently before the Board because the report provided sufficient detail to determine the current severity of the Veteran's right eye disability.  The April 2015 VA examination report reflects that the examiner discussed the history of the Veteran's condition, conducted an examination of the Veteran, and elicited information from the Veteran concerning the functional aspects of his right eye disability.  Further, in compliance with the Board's remand in April 2017, an addendum opinion was obtained in June 2017, regarding the etiology of the Veteran's blepharitis and pseudophakia.  Thus, the Board finds that the examination and the medical opinions are adequate for purposes of the claim decided herein.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. 
§ 1155; 38 C.F.R. Part 4 (2017).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2017).

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Service connection for medial nasal pterygium of the right eye status post pterygium excision without recurrence was granted effective October 5, 2009.  A noncompensable rating was assigned under the provisions of 38 C.F.R. § 4.79, Diagnostic Codes 6034-6066.

Under Diagnostic Code 6034, pterygium is evaluated based on visual impairment, disfigurement (Code 7800), conjunctivitis (Code 6018), etc., depending on the particular findings.  38 C.F.R. § 4.79, Code 6034.  

The Veteran underwent a VA optical examination in May 2012.  The examiner recorded the extent of the Veteran's visual impairment, which was 20/70 in the right eye for both distance and near sight, and 20/70 uncorrected distance and 20/100 uncorrected near sight in the left eye.  Corrected visual acuity in both eyes was normal for both near and distance sight.  The Veteran did not have diplopia, a pupil abnormality, or a visual field defect.  He was ultimately diagnosed with a pterygium in the right eye and postoperative removed cataracts.  

In an April 2015 VA examination report, the Veteran reported he was seeing well and his only ocular complaint was occasional dryness of the eyes, for which he used over-the-counter Visine.  On visual acuity examination, uncorrected distance vision was 20/70 in the right eye and 20/50 in the left eye; uncorrected near vision was 20/70 in the right eye and 20/100 in the left eye.  Corrected distance and near vision was 20/40 or better in both eyes.  Internal eye examination (fundus) was normal, bilaterally.  The Veteran had no visual field defect.  He did not have scarring or disfigurement, or any incapacitating episodes, attributable to any eye condition.  

An October 2017 VA eye clinic note shows diagnoses of keratoconjunctivitis sicca, non-Sjögren's, very symptomatic but improved.  It was noted that there was no corneal defects, but severe eyelid disease; and severe dermatochalasis, eyelid ptosis, and brow ptosis.  Visual acuity examination was 20/200, corrected; 20/80 pinhole; and 20/70, no improvement.

The threshold matter that must be addressed is what pathology, manifestations, and impairment may be considered in rating the Veteran's service-connected disability (and what pathology/manifestations are attributable solely to co-existing, non-service connected eye disability entities, and may not).

As is noted above, pterygium may be evaluated based on any related loss of vision.  Here, the Veteran's right eye vision impairment is, as explained by the VA examiner, due solely to the co-existing nonservice-connected refractive error and his history of and treatment for cataracts, and not his service-connected medial nasal pterygium.  The April 2015 VA examiner indicated that the Veteran's faint nasal keratectomy scar residuals after nasal pterygium excision of both eyes are not near visual axis and do not cause significant astigmatism or decrease in visual acuity.  Therefore, a rating based on loss of vision is not warranted.  The Board notes that the Veteran argues his visual loss has worsened; however, that is irrelevant, as his right eye visual loss has been attributed to nonservice-connected disability.

Pterygium may also be rated as disfigurement under 38 C.F.R. § 4.119, Code 7800.  However, facial disfigurement due to the pterygium excisions (which would warrant rating under the Code 7800 skin criteria is not shown).  To that effect, both the May 2012 and April 2015 VA examination reports indicate that the Veteran did not have scarring or disfigurement attributable to any eye condition.  Additionally, the June 2017 VA examiner noted that faint nasal keratectomy scar of the right eye is not seen by the naked eye, but only seen through a slit lamp, which is a microscope with light used by eye care professionals to evaluate the eye, thus not disfiguring.  Therefore, a compensable rating under Code 7800 is not warranted.  

Finally, pterygium may be rated as chronic conjunctivitis under Code 6018.  Active chronic conjunctivitis (with objective findings) is rated 10 percent.  Inactive chronic conjunctivitis is rated based on visual impairment of disfigurement.  Although the October 2017 VA clinician did not characterize the Veteran's conjunctivitis as chronic, a diagnosis of keratoconjunctivitis sicca, non-Sjögren, very symptomatic, was made.  Accordingly, resolving any doubt in favor of the Veteran, the Board finds that a 10 percent rating, but no higher, is warranted under Diagnostic Code 6018 for the Veteran's medial nasal pterygium of the right eye on the basis of active conjunctivitis with objective findings.  However, a rating in excess of 10 percent is not warranted at any time during the appeal period.  There is no evidence that the Veteran has trachomatous conjunctivitis from his service-connected medial nasal pterygium of the right eye status post excision without recurrence.

If an exceptional case arises where a rating based on the disability rating schedule is found to be inadequate, consideration of an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  However, an extraschedular analysis is not required in every case.  When extraschedular consideration is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016); see also Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances to raise the extraschedular issue).  Here, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record. 


ORDER

Entitlement to an initial rating of 10 percent, but no higher, for medial nasal pterygium of the right eye, status post pterygium excision without recurrence, is granted, subject to the regulations governing the award of monetary benefits.




____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


